Case 1:15-cv-05867-MKB-VMS Document 78 Filed 08/26/21 Page 1 of 6 PageID #: 1132




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------
  HVT, INC.,

                                       Plaintiff,
                                                                    ORDER
                              v.                                    15-CV-5867 (MKB) (VMS)

  PORT AUTHORITY OF NEW YORK AND NEW
  JERSEY,

                                       Defendant.
  ---------------------------------------------------------------
  MARGO K. BRODIE, United States District Judge:

          Plaintiff HVT, Inc., commenced the above-captioned action on October 13, 2015, against

  Defendant Port Authority of New York and New Jersey, pursuant to 42 U.S.C. §§ 1983 and

  1988, alleging deprivation of property without due process in violation of the Fourteenth

  Amendment and the New York State Constitution and bringing additional claims for declaratory

  relief, replevin, and municipal liability based on Defendant’s impounding of a vehicle after the

  driver was arrested at John F. Kennedy International Airport. (Compl. ¶¶ 6, 8, 13, Docket Entry

  No. 1.) On July 14, 2017, the parties cross-moved for summary judgment, and on April 26,

  2017, the Court referred the motions to Magistrate Judge Vera M. Scanlon for a report and

  recommendation. (Def.’s Mot. for Summ. J., Docket Entry No. 18; Pl.’s Mot. for Summ. J.,

  Docket Entry No. 25; Order Referring Mots. dated Apr. 26, 2017.) On February 15, 2018, Judge

  Scanlon recommended that the Court (1) grant Plaintiff’s motion except as to certain damages

  and payment of the towing fee and deny Defendant’s cross-motion except as to the towing fee,

  (2) order Plaintiff’s bond to be released less the $80.00 towing fee to be paid to Defendant,

  (3) award Plaintiff nominal damages in the amount of $1.00, and (4) order the parties to submit
Case 1:15-cv-05867-MKB-VMS Document 78 Filed 08/26/21 Page 2 of 6 PageID #: 1133




  for the Court’s review joint proposed revised regulations or procedures consistent with the report

  and recommendation (the “Summary Judgment R&R”). (Summ. J. R&R, Docket Entry No. 32.)

  By Memorandum and Order dated March 21, 2018, the Court adopted the unopposed R&R in its

  entirety. (Mem. and Order, Docket Entry No. 34.) Since then, the parties have exchanged

  multiple drafts of proposed rules and regulations and submitted letters to the Court outlining their

  respective positions1 but have been unable to agree on a complete joint submission, necessitating

  the Court’s intervention.

          Currently before the Court is Judge Scanlon’s August 6, 2021 report and

  recommendation (the “R&R”) regarding the parties’ draft proposals. (R&R, Docket Entry No.

  77; see also Def.’s Letter dated Nov. 15, 2019 (“Def.’s Draft Proposal”), Docket Entry No. 69;

  Pl.’s Letter dated Nov. 15, 2019 (“Pl.’s Draft Proposal”), Docket Entry No. 70.) For the reasons

  set forth below, the Court adopts the unopposed R&R in its entirety.

     I.   Background

          Plaintiff challenges the notice and process given to the owner of a vehicle when the Port

  Authority seizes the vehicle incident to arrest. (R&R 5.) In the Summary Judgment R&R, Judge

  Scanlon examined the constitutionality of the Port Authority’s Rules and Regulations, 21

  NYCRR 1260.1 et seq., and found that they violate the Constitution by permitting seizure and

  retention of vehicles without providing due process. (Summ. J. R&R 12 & n.4.) Judge Scanlon

  recommended that the Court direct the parties to submit joint proposed revised regulations or

  procedures consistent with the Summary Judgment R&R. (Id. at 20.) In addition, Judge Scanlon



          1
            (See Letter dated Nov. 1, 2018, Docket Entry No. 53; Status Rep., Docket Entry No.
  61; Mot. for Clarification, Docket Entry No. 64; Mot. for Extension of Time to File Revised
  Rules and Regulations, Docket Entry No. 67; Second Mot. for Extension of Time to File
  Proposed Revised Rules and Regulations, Docket Entry No. 68; Status Rep., Docket Entry No.
  73; Status Rep., Docket Entry No. 75.)
                                                   2
Case 1:15-cv-05867-MKB-VMS Document 78 Filed 08/26/21 Page 3 of 6 PageID #: 1134




  recommended that, at a minimum, the procedures include that the notice must be sent to titled

  owners, registered owners, and record lienholders of the seized vehicles; that the notice must be

  sent promptly after the seizure; that the notice must clearly provide an opportunity for a hearing;

  and that the government must be responsible for arranging and conducting the hearing. (Id.)

  The Court adopted the unopposed Summary Judgment R&R, (Mem. and Order), and the parties

  have since filed partially competing proposed procedures, (Def.’s Draft Proposal; Pl.’s Draft

  Proposal).

    II. Report and Recommendation

          In her summary of the parties’ draft proposals, Judge Scanlon noted that the parties

  “agree on multiple items” but disagree on “certain facets of the post-seizure notice and hearing

  procedure,” including (1) “which types of seizures should be covered by the proposed remedy,”

  (2) “how the hearing should be arranged,” and (3) “if there should be any tolling period during

  which storage fees do not accrue in relation to notice that the vehicle was towed and can

  immediately be claimed from the storage facility.” (R&R 6–7.) Judge Scanlon also noted that

  “the parties have not supplied the Court with information regarding the substance of the hearing

  by which the vehicle owner would contest the towing and/or imposition of fees.” (Id. at 8.)

  Judge Scanlon reviewed the adequacy of the parties’ proposed remedies (1) “in light of the

  disputes in this case — notice of the deprivation and a meaningful opportunity to challenge the

  fees,” (2) with respect “to the situation of vehicles seized incident to criminal arrests, as the

  [c]ourt cannot speculate as to whether a civil-incident car seizure presents the same legal

  questions regarding due process,” and (3) with respect “to seizures for community safekeeping

  purposes, as . . . this was the sole justification for the vehicle’s seizure.” (Id. at 10.) Judge

  Scanlon recommended that the Court grant in part the parties’ proposed remedies “with respect



                                                     3
Case 1:15-cv-05867-MKB-VMS Document 78 Filed 08/26/21 Page 4 of 6 PageID #: 1135




  to the items upon which they agree, finding that they comport with due process,” including

  (1) “within five business days of a vehicle seizure, the [Port Authority Police Department

  (‘PAPD’)] must send notice of the seizure to titled owners, registered owners and lienholders via

  certified mail,” (2) “the notice should indicate the right to a hearing,” (3) “the notice should

  explain the hearing process,” and (4) “the titled owner, registered owner or lienholder is

  responsible for paying the towing fee when a car must be seized and towed for safekeeping after

  the arrest of the driver.” (Id. at 12.) In addition, Judge Scanlon “accept[ed] the parties’ proposal

  to use [the Office of Administrative Trials and Hearings (‘OATH’)]” as the forum for the post-

  deprivation proceedings,” but because it was “unclear from the parties’ submissions whether

  they only agree OATH is the proper forum to adjudicate vehicle seizures for forfeiture, or if they

  also agree OATH should adjudicate safekeeping tows and the imposition of fees,” Judge Scanlon

  recommended that the Court request “further clarification on . . . the use of OATH.” (Id. at 12–

  13.) Judge Scanlon recommended that the Court “decline to approve the parties’ proposed

  remedies with respect to all else as there is not enough information presented.” (Id. at 13–14.)

  Accordingly, Judge Scanlon recommended that the Court “request[] additional submissions from

  the parties within [forty-five] days,” including “a joint proposal to the Court” regarding (1) “[a]

  copy of the draft notice letter,” (2) “[c]larification whether OATH is the proposed forum for the

  post-deprivation hearing, or if not, an alternative proposal,” (3) “[p]rocedures regarding how the

  post-deprivation hearing would be arranged,” (4) “[p]rocedures regarding when storage fees

  begin to accrue,” and (5) “[t]he issues to be adjudicated in the post-deprivation hearing.” (Id. at

  15.)

         No party has objected to the R&R and the time for doing so has passed.




                                                    4
Case 1:15-cv-05867-MKB-VMS Document 78 Filed 08/26/21 Page 5 of 6 PageID #: 1136




    III. Discussion

         A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

  or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

  28 U.S.C. § 636(b)(1)(C). “Where parties receive clear notice of the consequences, failure to

  timely object to a magistrate’s report and recommendation operates as a waiver of further

  judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d Cir.

  2015) (quoting Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002)); see also

  Phillips v. Long Island R.R. Co., 832 F. App’x 99, 100 (2d Cir. 2021) (same); Almonte v. Suffolk

  County, 531 F. App’x 107, 109 (2d Cir. 2013) (“As a rule, a party’s failure to object to any

  purported error or omission in a magistrate judge’s report waives further judicial review of the

  point.” (quoting Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003))); Sepe v. N.Y. State Ins. Fund,

  466 F. App’x 49, 50 (2d Cir. 2012) (“Failure to object to a magistrate judge’s report and

  recommendation within the prescribed time limit ‘may operate as a waiver of any further judicial

  review of the decision, as long as the parties receive clear notice of the consequences of their

  failure to object.’” (first quoting United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997);

  and then citing Thomas v. Arn, 474 U.S. 140, 155 (1985))); Wagner & Wagner, LLP v. Atkinson,

  Haskins, Nellis, Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party

  waives appellate review of a decision in a magistrate judge’s [r]eport and [r]ecommendation if

  the party fails to file timely objections designating the particular issue.” (first citing Cephas, 328

  F.3d at 107; and then citing Mario, 313 F.3d at 766)).

         The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

  pursuant to 28 U.S.C. § 636(b)(1).




                                                    5
Case 1:15-cv-05867-MKB-VMS Document 78 Filed 08/26/21 Page 6 of 6 PageID #: 1137




    IV. Conclusion

         Accordingly, the Court adopts the R&R and grants in part the parties’ proposed remedies.

  The Court approves as satisfying due process the following: (1) within five business days of a

  vehicle seizure, the PAPD must send notice of the seizure to titled owners, registered owners and

  lienholders via certified mail; (2) the notice should indicate the right to a hearing; (3) the notice

  should explain the hearing process; and (4) the titled owner, registered owner or lienholder is

  responsible for paying the towing fee when a car must be seized and towed for safekeeping after

  the arrest of the driver. In addition, the Court directs the parties to submit, within forty-five days

  of the date of this Memorandum and Order, the additional information requested in a joint

  submission.

  Dated: August 26, 2021
         Brooklyn, New York

                                                         SO ORDERED:

                                                                 s/ MKB

                                                         MARGO K. BRODIE
                                                         United States District Judge




                                                     6
